COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Helen Mayfield v. North Village Green I, Homeowner’s Association,
                           Inc., James Patrick Kennedy, An Individual, Duane T. Corley, An
                           Individual Jointly and Severally

Appellate case number:     01-12-00748-CV

Trial court case number: 1137087

Trial court:               55th District Court of Harris County

       Notice of appeal was filed in this case on March 25, 2013. The clerk’s record has been
filed. The reporter’s record has not been filed. Appellant has been confirmed indigent for
purposes of appellate costs since July 12, 2013. See TEX. R. APP. P. 20.1; 35.3(b)(3).

        On July 12, 2013, the Court directed the court reporter, Gina Wilburn, to file the
reporter’s record no later than August 12, 2013. See TEX. R. APP. P. 35.1, 37.3(a)(1). The Court
also directed the reporter to notify the Court by that date if the proceedings were not recorded.
The reporter did not respond.

        On August 20, 2013, the Court notified the court reporter, Gina Wilburn, that the
reporter’s record had not been received for filing and directed that the reporter’s record be filed
no later than August 30, 2013. See TEX. R. APP. P. 35.1, 37.3(a)(1). The reporter again did not
respond.

        The reporter’s record is past due. Failure to either file the record or to notify the Court of
the status of the record has caused significant delay in the ability of this Court to resolve the
parties’ dispute and to deliver justice in the timely manner expected.

        It is ORDERED that court reporter Gina Wilburn file in this Court within 10 days of the
date of this order and at no cost to appellant either (1) the reporter’s record, or (2) a written
statement that the proceedings were not recorded. No motions for extension of time will be
entertained absent extraordinary circumstances. Failure to comply with this order may result in
the issuance of a show cause order, notice, and service of citation against Gina Wilburn,
commanding her to appear before this Court to show cause why she should not be held in
contempt.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court

Date: September 13, 2013